DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 12/17/2021 have been entered, accordingly claims 1 and 12 are in condition for allowance. 

Notice of Allowability

Claims 1 and 12 allowed.

The following is an examiner’s statement of reasons for allowance:
 The prior art of record alone or in combination is silent regarding:
An automatic cooking and processing vending system having:
cold storage with drawer storing and transporting receptacles configured therein for housing a stacked array of food containers;
a hook fork manipulator that is configured to open the draw like storing and transporting receptacles by hooking to a handle thereon the draw like storing and transporting receptacle; 
a pickup device affixed by a long stem to the automatic cooking and processing vending system, the pickup device configured to explore and then pick up food a container of the stacked array of food containers from the drawer storing and transporting receptacles and then exchange the picked up food container to the grasp of hook fork manipulator,
wherein the hook fork manipulator is further configured for transporting the exchanged food container into and then out of a food container heating component, after which the hook fork manipulator is further configured for transporting the food container to a customer fetching equipment that is configured for accessible hand retrieval of the food container by a customer. 
Accordingly, dependent claim 12 is also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761